                                                 Entered on Docket
                                                 June 21, 2019
                                                 EDWARD J. EMMONS, CLERK
                                                 U.S. BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF CALIFORNIA


  1   Gregg S. Kleiner (SBN 141311)
      RINCON LAW LLP
  2   268 Bush Street, Suite 3335             The following constitutes the order of the Court.
      San Francisco, CA 94104                 Signed: June 21, 2019
  3   Tel: 415-672-5991
      Fax: 415-680-1712
  4   gkleiner@rinconlawllp.com
                                              _________________________________________________
                                              M. Elaine Hammond
  5                                           U.S. Bankruptcy Judge
      Counsel for
  6   DORIS A. KAELIN,
      Trustee in Bankruptcy
  7

  8                             UNITED STATES BANKRUPTCY COURT

  9                              NORTHERN DISTRICT OF CALIFORNIA

 10                                         SAN JOSE DIVISION

 11   In re                                                Case No. 18-50398 MEH
                                                           Chapter 7
 12                                                        Hon. M. Elaine Hammond
              TECHSHOP, INC.,
 13                                                        ORDER APPROVING SETTLEMENT OF
                     Debtor.                               DISPUTED LITIGATION CLAIMS
 14

 15

 16           Upon consideration of the (i) Motion for Order Approving Settlement of Disputed Litigation

 17   Claims ("Motion") [Docket 213], filed by Doris Kaelin, Chapter 7 Trustee of the above-captioned

 18   Debtor; (ii) the Trustee's Request for Entry of Order granting the Motion, and (iii) the Declaration

 19   of Gregg S. Kleiner in support thereof, notice of the Motion being appropriate under the

 20   circumstances and good cause appearing

 21           IT IS HEREBY ORDERED THAT:

 22           1.     The Motion is granted in all respects in accordance with the terms of this Order;

 23           2.     The Trustee is authorized to enter into a “Stipulation for Settlement” with regard to

 24   certain litigation claims made by the John S. & James L. Knight Foundation, a copy of which is

 25   attached as Exhibit A to the Declaration of Doris A. Kaelin in Support of Motion for Order

 26   Approving Settlement of Disputed Litigation Claims as Exhibit A (Docket 213-1). The Trustee is

 27   authorized to take any and all actions necessary to consummate the Stipulation for Settlement,

 28   including, but not limited to, the execution of documents and instruments.


Case: 18-50398      Doc# 217     Filed: 06/21/19     Entered: 06/21/19 10:02:50       Page 1 of 3        1
  1          3.     This Order is effective upon entry and the stay otherwise imposed by Rule 62(a) of

  2   the Federal Rules of Civil Procedure and/or Bankruptcy Rule 6004(h) shall not apply.

  3                                       ** END OF ORDER **

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 18-50398     Doc# 217     Filed: 06/21/19    Entered: 06/21/19 10:02:50      Page 2 of 3      2
  1                                 **COURT SERVICE LIST**

  2   No Court Service Required.

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 18-50398    Doc# 217     Filed: 06/21/19   Entered: 06/21/19 10:02:50   Page 3 of 3
